F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               JUN 18 1998
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 DOUGLAS TYLER WOODS,

               Plaintiff - Appellant,                       No. 97-1465
          v.                                               (D. Colorado)
 CALVIN SMITH,                                         (D.C. No. 97-D-2005)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Appellant Douglas Tyler Woods, a state inmate appearing pro se, appeals

the district court’s dismissal of his § 1983 claim as legally frivolous or for failing


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
to state a claim upon which relief could be granted, and petitions this court for

leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Because we

conclude that Mr. Woods has on three or more “prior occasions” brought actions

which were dismissed on the grounds of frivolousness or for failure to state a

claim, we deny him leave to proceed in forma pauperis and dismiss this appeal.

      We take judicial notice that Mr. Woods has had three or more actions or

appeals in courts of the United States dismissed as frivolous or for failure to state

a claim. See Green v. Nottingham, 90 F.3d 415, 418 (10th Cir. 1996) (stating that

federal courts may take notice of judicial proceedings in other courts if they have

a direct relation to matters at issue). First, in Woods v. Hunter, No. 95-S-2548

(D. Colo. Oct. 10, 1995), the district court dismissed Woods’ civil rights

complaint as legally frivolous. 1 Second, in Woods v. Keenan, No. 95-S-2867 (D.

Colo. Dec. 8, 1995), the district court again dismissed Woods’ civil rights

complaint as legally frivolous. 2 Third, in Woods v. Province, No. 96-M-1066 (D.

Colo. July 23, 1996), the district court dismissed Woods’ civil rights complaint

for failure to state a claim. Finally, in the most recent case, Woods v. Smith, No.

97-D-2005 (D. Colo. Nov. 19, 1997), the district court dismissed Woods’ civil

rights complaint as legally frivolous or for failure to state a claim. There is thus

      1
        See Green, 90 F.3d at 420 (concluding that § 1915(g) applies to prisoner suits
dismissed prior to its enactment).
      2
       Ibid.

                                           -2-
no question but that Mr. Woods has had actions dismissed as frivolous or for

failure to state a claim “on three or more prior occasions, while incarcerated or

detained in any facility.” 28 U.S.C. § 1915(g).

      Accordingly, we DENY Mr. Woods leave to proceed in forma pauperis

under 28 U.S.C. § 1915, and he is barred from proceeding in forma pauperis in

the future. For the reasons explained above, we also direct the Clerk of this Court

not to accept from Mr. Woods any further appeals of judgments in civil actions or

proceedings or any extraordinary writs in noncriminal matters, unless he pays the

filing fees established by our rules. The preceding directive does not apply to

appeals or petitions asserting that Mr. Woods is under imminent danger of serious

physical injury. 3 See 28 U.S.C. § 1915(g). Appeal DISMISSED.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




      3
        In April 1998, we determined that Mr. Woods already had three “prior occasions”
and entered an order directing Mr. Woods to show cause why he should not be required to
pay the filing fee in full before proceeding in this matter. Mr. Woods ultimately
responded to our order by submitting a “Request in Lieu of Show of Cause,” asking that
we dismiss this appeal without prejudice. Based on our resolution of this case,
Mr. Woods’ “Request” is rendered moot, and we do not address it.
       In addition, Mr. Woods has asked this court to order the state court to rule on his
pending motion pursuant to Colo. R. Civ. P. 35(a). Such a request is inappropriate in this
case, and we do not address it.

                                           -3-